I concur in the opinion of the Court upholding the constitutionality of the statute, and am inclined also to the view expressed by Judge WOODS that the levy of the tax on sales of gas by the plaintiff does not contravene the commerce clause of the Federal Constitution. The opinion seems to question the right of States to levy any tax which would affect or burden interstate commerce. The decisions of the United States Supreme Court consistently hold that the States may by appropriate taxation indirectly burden interstate commerce. As pointed out by Judge WOODS, the case of American Manufacturing Company v.St. Louis apparently goes farther than is necessary to uphold the statute under consideration, given a liberal interpretation.